Citation Nr: 1548782	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a disorder manifested by weight gain.

2.  Entitlement to service connection for gastrointestinal reflux disorder (GERD), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for hypogonadism, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a neck muscle strain.

7.  Entitlement to a rating in excess of 30 percent for bilateral flat feet.

8.  Entitlement to a rating in excess of 30 percent for asthma.

9.  Entitlement to a rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  

In the rating decision on appeal, the RO treated the Veteran's petition to reopen as an original claim.  However, in the September 2012 statement of the case, the RO adjudicated the Veteran's claim as new and material evidence.  Consequently, the Veteran is not harmed by the Board's consideration of his petition to reopen the previously denied claim of service connection for a disorder manifested by weight gain.  

In September 2015, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At his hearing, the Veteran submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issues of service connection for GERD, sleep apnea, hypogonadism, and neck muscle strain; and increased ratings for bilateral flat feet, asthma, and low back strain being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability.  

2.  By an unappealed June 2005 rating decision, the RO continued its previous denial of service connection for a disorder manifested by weight gain on the basis that there was no new and material evidence showing that the Veteran had a disorder manifested by weight gain subject to service connection.  

3.  Evidence received after the June 2005 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's June 2005 continued denial of a claim of service connection for a disorder manifested by weight gain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

3.  Evidence received since the final June 2005 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (November 21, 2014).

The Veteran was notified in a letter dated in August 2009 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  A March 2011 letter informed the Veteran of the basis of the prior final denial of his claim for service connection for a disorder manifested by weight gain in August 1998 and June 2005.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2009 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records in furtherance of his claim.  The Board recognizes that a VA examination for the petition to reopen was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).


II.  Analysis

      A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability.  See September 2015 Hearing Transcript (T.) at 28.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability, and it is dismissed.

	B.  New and Material Evidence

Service connection for a disorder manifested by weight gain was initially denied in July 1998 because the evidence did not show a disability for which compensation may be established.  The Veteran did not appeal that decision.  After additional STRs were received, a rating decision in June 2005 continued the prior denial as the evidence still failed to show a disabling condition subject to service connection.  The Veteran again did not appeal that decision.  Later, in August 2009, the Veteran filed a new claim.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the June 2005 decision consisted of the Veteran's STRs, a VA examination in July 1998, and the Veteran's contentions.  His May 1995 enlistment examination shows that he was approximately 72 inches in height and weighed 227 pounds.  Body fat worksheets in May 1995 and June 1995 show that his body fat percentage was 22 percent, the maximum allowed.  The Veteran's May 1997 separation examination shows that he weighed 255 pounds.  In his report of medical history, he answered yes to recent weight gain.  He reported gaining 30 pounds in seven months due to light duty.  At the July 1998 VA examination, the Veteran weighed 265 pounds and his maximum weight in the past year was reported to be 290 pounds.  He was diagnosed with gradual weight gain over past year by history, probably due to lack of exercise as a result of multiple joint complaints.  There is no indication that the Veteran had a disorder manifested by weight gain.  

Accordingly, at the time of the denial in 2005, the claims folder contained no competent evidence that the Veteran had a disorder manifested by weight gain subject to service connection.  Thus, the RO continued to deny the Veteran's claim.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the June 2005 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 2005 decision.  The June 2005 rating decision is thus final.  

The relevant evidence received since the June 2005 denial consists of treatment records and the Veteran's contentions, including his testimony at the September 2015 hearing.  His treatment records show a diagnosis of obesity, see, e.g., November 2008 VA treatment record, but do not show that the Veteran has a disorder manifested by weight gain for which service connection can be granted.  The Veteran contends that his weight gain is secondary to his sleep apnea.  T. at 30.  However, he testified that there had been no diagnosis for why he has gained weight.  Id. at 31-32. 

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a disorder manifested by weight gain.  The additional evidence received fails to show that the Veteran has been diagnosed with a disorder manifested by weight gain.  Indeed, the Veteran himself testified that there has been no diagnosis to account for his weight gain.  The Board acknowledges the Veteran's testimony that his weight gain is secondary to sleep apnea; as discussed below, the Board is remanding the issue of service connection for sleep apnea.  However, a remand of his petition to reopen is not necessary.  In this case, the evidence fails to show a diagnosed disorder manifested by weight gain subject to service connection.  While the Veteran's statements and treatment records are new, they are not material since they fail to show a disorder manifested by weight gain for which service connection can be granted.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to a service-connected disability, is dismissed.  

New and material evidence sufficient to reopen the previously denied claim of service connection for a disorder manifested by weight gain having not been received, the application to reopen this issue is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Veteran contends that his sleep apnea either began in service or is secondary to his service-connected asthma; his GERD is secondary to his asthma and/or sleep apnea; and his and hypogonadism is secondary to his sleep apnea and/or GERD.  The Veteran was afforded a VA examination in November 2009.  The examiner opined that sleep apnea was not caused by asthma, but did not provide any opinion as to whether asthma aggravates sleep apnea.  As such, this opinion is not adequate.  The examiner also opined that sleep apnea did not have its onset during service.  However, since then, numerous lay statements submitted at his hearing show that the Veteran had symptoms of stopping breathing while sleeping and snoring during service.  Thus, a new examination that addresses service connection on a direct basis as well as whether asthma aggravates sleep apnea is warranted.  As for his GERD, the November 2009 examiner opined that it could be aggravated by sleep apnea.  Regarding the Veteran's hypogonadism, his testimony shows that a nurse practitioner had told him that his hypogonadism was related to his sleep apnea and/or GERD.  T. at 25.  Therefore, as the issues of service connection for GERD, hypogonadism, and sleep apnea are all inextricably intertwined, all three should be remanded together.  

As for his neck, the Veteran testified that he injured his shoulders, back, and neck when he fell down the stairs in service, resulting in his service-connected low back strain.  T. at 32-33.  A review of the Veteran's STRs show that he initially complained of low back pain in August 1997, but he denied any specific trauma.  There is no indication that he injured his back by falling down stairs.  However, in light of his testimony of injuring his neck in service, as the Veteran has been diagnosed with a neck muscle strain during this appeal, see October 2009 private treatment record, the Board finds that a remand to afford the Veteran a VA examination is warranted.  

With regards to the Veteran's increased rating claims, he was last afforded examinations in 2009.  At his hearing, he testified that his disabilities had worsened in severity since those examinations.  Therefore, a remand of those issues is also necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Memphis VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed sleep apnea, GERD, hypogonadism, and neck muscle strain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's sleep apnea, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep apnea is related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by his service-connected asthma disability [If sleep apnea is found to have been aggravated by his service-connected asthma disability, the examiner should quantify the approximate degree of aggravation].  The examiner should address the Veteran's reports that his symptoms began in service and have persisted since service as well as the numerous lay statements confirming those reports.  

B) For the Veteran's GERD, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed GERD is caused or aggravated (permanently worsened beyond normal progression) by his sleep apnea and/or his service-connected asthma [If GERD is found to have been aggravated by his sleep apnea and/or service-connected asthma, the examiner should quantify the approximate degree of aggravation].  

C) For the Veteran's hypogonadism, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed hypogonadism is caused or aggravated (permanently worsened beyond normal progression) by his sleep apnea and/or GERD [If hypogonadism is found to have been aggravated by his sleep apnea and/or GERD, the examiner should quantify the approximate degree of aggravation].  

D) For the Veteran's neck muscle strain, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed neck muscle strain is related to his military service.  The examiner should address the Veteran's reports of injuring his neck in service.  

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected asthma, bilateral feet, and lumbar spine disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected asthma, bilateral feet, and lumbar spine disabilities. 

A) For the Veteran's bilateral feet, the examiner should:

i) Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Describe all symptomatology associated with the bilateral flat feet.  The examiner should note whether any of the Veteran's foot symptoms improve upon the use of orthopedic shoes or appliances.  

B) For the Veteran's asthma, the examiner should:

i) Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results.  

ii) Report on whether the Veteran requires at least monthly visits to a physician for required care of exacerbations; whether he uses intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; whether the Veteran had more than one asthma attack per week with episodes of respiratory failure; and whether the Veteran requires daily use of systemic (oral or parenteral) high doses corticosteroids or immuno-suppressive medications.  

C) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected low back strain.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


